Citation Nr: 1421357	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel






INTRODUCTION

The Veteran had honorable active service from June 1967 to March 1971, and other than honorable service from May 1975 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Previously, an October 2011 Board decision denied the Veteran's claim for failure to submit new and material evidence.  A July 2013 decision by the United States Court of Appeals for Veterans Claims remanded this matter to the Board for readjudication consistent with the Court's decision.  In accordance with the Court's decision, an analysis of whether new and material evidence has been submitted is not proper, and as a result has been omitted.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Board is granting in full the benefit sought on appeal.  As a result, any error committed with respect to either the duty to notify or the duty to assist was harmless.

II.  Service Connection for Posttraumatic Stress Disorder

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD has slightly different requirements than general service connection.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128  (1997); 38 C.F.R. § 4.125(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-96  (1996). 

That notwithstanding, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, 38 C.F.R. §3.304(f)(3) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. §3.304(f)(3).

The Veteran has been diagnosed with PTSD multiple times, most recently at October 2009 and September 2005 VA examinations.  The Veteran's claimed stressor is his time spent aboard the U.S.S. Tappahannock, specifically when it was docked on the shores of Vietnam while transporting fuel.  This is consistent with his service in Vietnam, as indicated by his DD Form 214.  The Veteran alleges that they were subject to rocket attacks while docked, and where on constant alert for swimmers and boats attempting to sabotage the Tappahannock.  The Veteran alleges that he entered the harbor approximately 10 times.  He remembers specific rocket attacks and claims he is also greatly bothered by the shooting at swimmers and a fishing boat which approached the Tappahannock without authorization.  As a result, the Veteran now experiences intrusive thoughts, painful recollections, anger, and irritability among other symptoms.  The Board finds that the diagnoses of PTSD satisfy requirement (1) for PTSD service connection.  

With regard to requirement (2) for PTSD service connection, the Board notes that service treatment records lack any documentation of treatment for psychiatric conditions or any relevant symptoms.  However, in line with the amendment to 38 C.F.R. §3.304(f)(3), the Board finds that the Veteran's lay evidence regarding his time spent docked on the shores of Vietnam and the stress of coming under fire and being on alert of enemy saboteurs to be fully adequate to qualify as a stressor relating to a "fear of hostile military or terrorist activity."  The Board also notes that these events occurred during the Veteran's honorable service from June 1967 to March 1971.  As a result, requirement (2) for PTSD is met.

Regarding requirement (3), the 'nexus' requirement, the Board finds that it is satisfied.  The October 2009 VA examiner diagnosed the Veteran with "posttraumatic stress disorder from both combat and other military stressors."  The examiner concluded that "it is more likely than not that his current symptoms are caused by trauma in the Service and should be so labeled as posttraumatic stress disorder."  In his examination report, the examiner focused on the Veteran's previously discussed stressors.  The September 2005 VA examiner also concluded that the Veteran's diagnosed PTSD was the result of military service, specifically the alleged stressors.  This same examiner had come to an identical conclusion in a November 2000 examination and subsequent March 2001 addendum.  It is clear from the findings of these health care providers that they believed that the Veteran's fear of hostile military activity in service caused or contributed to the diagnosis of PTSD.  Consequently, the nexus requirement is satisfied and service connection for PTSD is warranted. 




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


